Citation Nr: 1821509	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a 30 percent rating prior to October 29, 2008 for anxiety disorder with panic attacks. 


REPRESENTATION

Appellant represented by:	Kenneth S. Barr, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984 and January 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter came before the Board in June 2016, at which time the Board remanded the issue to obtain private treatment records.  The case is again before the Board.  However, as discussed below, the Board finds that another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran filed a claim for service connection for a sexual arousal disorder in September 2017, among other claims.  The Agency of Original Jurisdiction (AOJ) issued a decision in January 2018 on the Veteran's other claims but did not address the sexual arousal disorder issue.  As the record does not demonstrate that she has withdrawn this claim, the Board refers it to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in June 2016 to obtain outstanding private mental health treatment records from a medical provider named Ms. O.  In September 2016, the AOJ determined that Ms. O. was deceased and, in compliance with the remand, noted this fact in the claims file.  The AOJ did not, however, notify the Veteran or her representative that Ms. O.'s number was disconnected and she was deceased, thereby depriving her of the opportunity to determine whether the records are maintained in another location or submit alternative evidence in support of her claim.  The Board therefore finds that there has not been substantial compliance with the previous remand and another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and her representative that Ms. O. is deceased and the contact number provided by the Veteran has been disconnected.  Inform her that she can make an attempt to obtain the records herself or authorize VA to obtain the records if she determines where they are located.  Also inform her that she can provide other forms of evidence in support of her claim, including other private mental health treatment records and/or lay witness statements.  

2. After waiting an appropriate period of time to afford the Veteran the opportunity to respond with additional evidence, readjudicate the claim.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


